Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1

TO

REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT, dated as of June 30, 2011
(this “Amendment”) is entered into among MARATHON PETROLEUM CORPORATION, a
Delaware corporation (the “Borrower”), the Lenders party hereto and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”), and amends the Revolving Credit Agreement, dated as of
March 11, 2011 (the “Credit Agreement”), among the Borrower, the Lenders and the
Administrative Agent. Capitalized terms not otherwise defined in this Amendment
have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are party to the
Credit Agreement;

WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement; and

WHEREAS, in accordance with Section 9.02(b) of the Credit Agreement, the
Administrative Agent and the Lenders party hereto constituting the Required
Lenders agree, subject to the limitations and conditions set forth herein, to
amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the parties hereto agree as follows:

SECTION 1. Amendments to the Credit Agreement

The Credit Agreement is, effective as of the Amendment No. 1 Effective Date (as
defined below), hereby amended as follows:

(a) Amendments to Section 1.01 (Defined Terms). Section 1.01 is hereby amended
by deleting the definition of “Securitization Indebtedness” in its entirety and
replacing it as follows as follows:

“Securitization Indebtedness” means any Indebtedness of a Securitization
Subsidiary under any Securitization Transaction.

(b) Amendments to Section 6.01 (Indebtedness).

(i) Section 6.01(a) is hereby deleted in its entirety and is replaced as
follows:

(c) Securitization Indebtedness; provided, that the aggregate principal amount
thereof owing to a Person that is not the Borrower or a Subsidiary of the
Borrower shall not exceed $1,000,000,000 at any one time outstanding;



--------------------------------------------------------------------------------

(ii) Section 6.01(c) is hereby deleted in its entirety and is replaced as
follows:

(c) Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower, to any
Guarantor or to any other Non-Guarantor Subsidiary;

(iii) Section 6.01(d) is hereby deleted in its entirety and is replaced as
follows:

(d) Guarantees by any Non-Guarantor Subsidiary of Indebtedness of the Borrower,
any Guarantor or any other Non-Guarantor Subsidiary;

(c) Amendment to Section 6.02 (Liens). Section 6.02(a)(vii) is hereby deleted in
its entirety and is replaced as follows:

(vii) Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary in favor of any Loan Party or any Non-Guarantor Subsidiary;

(d) Amendment to Section 6.03 (Fundamental Changes). Section 6.03 is hereby
amended by deleting the word “and” that is immediately before clause (e) thereof
and by inserting the following at the end of Section 6.03 immediately prior to
the period:

; and (f) any Securitization Subsidiary may sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets pursuant to a Securitization Transaction

(e) Amendment to Section 6.05 (Restrictive Agreements). Section 6.05 is hereby
amended by inserting the following at the end thereof immediately prior to the
period:

and (g) prohibitions, restrictions and conditions with respect to any
Securitization Subsidiary contained in, or existing by reason of, any agreement
or instrument relating to any Securitization Transaction

(f) Amendments to Schedules: The Schedules to the Credit Agreement are hereby
amended by (i) amending and restating Schedule 3.06 in its entirety in the form
of Exhibit A attached hereto, (ii) amending and restating Schedule 3.12 in its
entirety in the form of Exhibit B attached hereto and (iii) amending and
restating Schedule 6.04 in its entirety in the form of Exhibit C attached
hereto.

SECTION 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective on the date on which each of the following
conditions is satisfied or waived in accordance with Section 9.02(b) of the
Credit Agreement (the “Amendment No. 1 Effective Date”):

(a) The Administrative Agent shall have received each of the following, each
dated the Amendment No. 1 Effective Date (unless otherwise provided below or
agreed by the Administrative Agent):

(i) a counterpart of this Amendment, duly executed by the Borrower and Lenders
constituting Required Lenders; and

 

- 2 -



--------------------------------------------------------------------------------

(ii) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Amendment No. 1 Effective Date) of Baker Botts L.L.P.,
counsel for the Borrower, reasonably satisfactory to the Administrative Agent
and covering such matters relating to this Amendment as the Required Lenders may
reasonably request (which, for the avoidance of doubt, may be combined with the
opinion delivered pursuant to Section 4.01(b) of the Credit Agreement).

(b) On or before the Amendment No. 1 Effective Date, the Administrative Agent
and the Lenders shall have received all fees required to be paid, and all
reasonable out-of pocket expenses required to be paid for which reasonably
detailed invoices have been presented to the Borrower on or before the date that
is one Business Day prior to the Amendment No. 1 Effective Date.

SECTION 3. Representations and Warranties

The Borrower hereby represents and warrants to the Lenders, as of the Amendment
No. 1 Effective Date, after giving effect to this Amendment, that:

(a) The execution, delivery and performance by the Borrower of this Amendment
are within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action. This Amendment has been duly executed and delivered
by the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Amendment No. 1 Effective Date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Amendment No. 1 Effective Date,
such representations and warranties continue to be true and correct in all
material respects as of such specified earlier date; provided, however, that
references therein to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Amendment; and

(c) At the time of and immediately after giving effect to Amendment No. 1, no
Default shall have occurred and be continuing.

SECTION 4. Costs and Expenses

The Borrower shall pay in accordance with, and to the extent required by, the
terms of Section 9.03(a) of the Credit Agreement all reasonable and documented
costs and expenses of the Administrative Agent (including, without limitation,
the reasonable fees and reasonable and documented out of pocket expenses of
Weil, Gotshal & Manges LLP, counsel for the Administrative Agent) in connection
with the preparation, reproduction, execution and delivery of this Amendment.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 5. Reference to the Effect on the Loan Documents

(a) As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. As of the Amendment No. 1
Effective Date, each of the table of contents and lists of Exhibits and
Schedules of the Credit Agreement shall be amended, as applicable, to reflect
the changes made pursuant to this Amendment.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.

(d) This Amendment is a Loan Document.

SECTION 6. Execution in Counterparts

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (in .pdf form) shall be
effective for all purposes as delivery of a manually executed counterpart of
this Amendment.

SECTION 7. Governing Law

This Amendment shall be construed in accordance with and governed by the law of
the State of New York.

SECTION 8. Headings

Section headings used herein are for convenience of reference only, are not part
of this Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

SECTION 9. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 10. Severability

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 11. Successors

The provisions of this Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate of any Issuing Bank that issues any Letter of
Credit).

SECTION 12. Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGES FOLLOW]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, as of the date first written above.

 

MARATHON PETROLEUM CORPORATION By:  

/s/ Gary Heminger

 

Name: Gary Heminger

Title: President and Chief Executive Officer

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an
Issuing Bank and as Lender By:  

/s/ Marshall Trenckmann

 

Name: Marshall Trenckmann

Title: Vice President

 

Morgan Stanley Bank, N.A., as Lender By:  

/s/ Subhalakshmi Ghosh-Kholi

 

Name: Subhalakshmi Ghosh-Kholi

Title: Authorized Signatory

 

BANK OF AMERICA, N.A.., as Lender By:  

/s/ Ronald E. McKaig

 

Name: Ronald E. McKaig

Title: Managing Director

 

Citibank, N.A.., as Lender By:  

/s/ John Miller

 

Name: John Miller

Title: Vice President

 

The Royal Bank of Scotland plc, as Lender By:  

/s/ Steve Ray

 

Name: Steve Ray

Title: Director



--------------------------------------------------------------------------------

BNP Paribas, as Lender By:  

/s/ Larry Robinson

 

Name: Larry Robinson

Title: Director

 

By:  

/s/ Andrew Ostrov

 

Name: Andrew Ostrov

Title: Director

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Philippe Sandmeier

 

Name: Philippe Sandmeier

Title: Managing Director

 

By:  

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

Title: Vice President

 

DnB NOR Bank ASA, as Lender By:  

/s/ Stian Lovseth

 

Name: Stian Lovseth

Title: Vice President

 

DnB NOR Bank ASA, as Lender By:  

/s/ Stian Lovseth

 

Name: Cathleen Buckley

Title: Senior Vice President



--------------------------------------------------------------------------------

Fifth Third Bank, as Lender By:  

/s/ Christopher C. Motley

 

Name: Christopher C. Motley

Title: Senior Vice President

 

PNC Bank, National Association, as Lender By:  

/s/ Thomas E. Redmond

 

Name: Thomas E. Redmond

Title: Senior Vice President

 

SOCIETE GENERALE, as Lender By:  

/s/ Scott Mackey

 

Name: Scott Mackey

Title: Director

 

US Bank, National Association, as Lender By:  

/s/ John Prigge

 

Name: John Prigge

Title: Vice President

 

Comerica Bank, as Lender By:  

/s/ Joey Powell

 

Name: Joey Powell

Title: Vice President

 

THE NORTHERN TRUST COMPANY, as Lender By:  

/s/ Michael Kingsley

 

Name: Michael Kingsley

Title: Senior Vice President



--------------------------------------------------------------------------------

RIYAD BANK, HOUSTON AGENCY, as

Lender

By:  

/s/ William B. Shepard

 

Name: William B. Shepard

Title: General Manager

By:  

/s/ Paul N. Travis

 

Name: Paul N. Travis

Title: Vice President and Head of Corporate Finance

 

The Bank of New York Mellon, as Lender By:  

/s/ Hussam S. Alsahlani

 

Name: Hussam S. Alsahlani

Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE 3.06

DISCLOSED MATTERS

 

1. Existing actions, suits or proceedings not involving the Agreement or the
Transactions to the extent described in the section of the Registration
Statement (as such section has been amended by the amendment to the Registration
Statement filed May 26, 2011) captioned “Business - Legal Proceedings”.

 

2. Existing or potential Environmental Liabilities to the extent described in
the section of the Registration Statement (as such section has been amended by
the amendment to the Registration Statement filed May 26, 2011) captioned
“Business - Legal Proceedings - Environmental Proceedings”.



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE 3.12

SUBSIDIARIES

 

I. Subsidiaries of the Borrower and Jurisdictions of Organization

 

SUBSIDIARY

  

JURISDICTION

Bonded Oil Company    Delaware Buckeye Assurance Corporation    Delaware
Catlettsburg Refining, LLC    Delaware Green Bay Terminal Corporation   
Wisconsin Hardin Assurance Ltd.    Bermuda Mannheim Terminal and Warehousing
Service Company    Illinois Marathon Canada Marketing, Ltd.    Delaware Marathon
Carbon Management LLC    Delaware Marathon Domestic LLC    Delaware Marathon
Petroleum Company Canada, Ltd.    Alberta Marathon Petroleum Company LP   
Delaware Marathon Petroleum Service Company    Delaware Marathon Petroleum
Supply LLC    Delaware Marathon Petroleum Trading Canada LLC    Delaware
Marathon Pipe Line Company    Nevada Marathon Pipe Line LLC    Delaware Marathon
PrePaid Card LLC    Ohio Marathon Renewable Fuels Corp.    Delaware Marathon
Renewable Fuels LLC    Delaware Marathon Renewable Supply LLC    Delaware
Mid-Valley Supply LLC    Delaware MPC Investment Fund, Inc.    Delaware MPC
Investment LLC    Delaware MPC Trade Receivables Company LLC    Delaware MPL
Investment LLC    Delaware Muskegon Pipeline LLC    Delaware NEC Ethanol LLC   
Delaware Niles Properties LLC    Delaware Ohio River Pipe Line LLC    Delaware
Omni Logistics LLC    Delaware Speedway Beverage LLC    Delaware Speedway LLC   
Delaware Speedway Petroleum Corporation    Delaware Speedway Prepaid Card LLC   
Ohio Speedway.com LLC    Delaware Starvin Marvin, Inc.    Delaware SuperAmerica
Beverage LLC    Delaware SuperMom’s LLC    Delaware



--------------------------------------------------------------------------------

II. Description of any outstanding options, warrants, rights of conversion or
purchase of similar rights: None.



--------------------------------------------------------------------------------

Exhibit C

SCHEDULE 6.04

TRANSACTIONS WITH AFFILIATES

Existing related party transactions with MRO and its subsidiaries to the extent
described in the combined financial statements included in the Registration
Statement (as such combined financial statements have been amended by the
amendment to the Registration Statement filed May 26, 2011).